
	
		IIB
		111th CONGRESS
		1st Session
		H. R. 118
		IN THE SENATE OF THE UNITED
		  STATES
		
			December 8, 2009
			Received; read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		AN ACT
		To authorize the addition of 100 acres to
		  Morristown National Historical Park.
	
	
		1.Addition to the
			 parkThe first section of the
			 Act entitled An Act to authorize the addition of lands to Morristown
			 National Historical Park in the State of New Jersey, and for other
			 purposes, approved September 18, 1964 (16 U.S.C. 409g), is amended—
			(1)by inserting
			 , from a willing owner only, after “the Secretary of the
			 Interior is authorized to procure”; and
			(2)by striking
			 615 each place it appears and inserting
			 715.
			
	
		
			Passed the House of
			 Representatives December 7, 2009.
			Lorraine C. Miller,
			Clerk
		
	
